Citation Nr: 0707406	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  03-05 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1965 to May 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which granted service connection for 
left ear hearing loss.  Right ear hearing loss has since been 
granted on the basis of the same application.  The veteran 
appealed his initial rating for the bilateral disability. 

FINDING OF FACT

The veteran manifests Level I hearing in both the right and 
left ears.   

CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 3.385, 4.1-4.14, 4.85, 4.86, 4.87, 
Diagnostic Code 6100 (2006). 

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in February 2004, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for an increased evaluation; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  While the 
veteran was not instructed to "submit any evidence in his 
possession that pertains to the claim," he was advised to 
notify VA of any information or evidence in support of his 
claim that he wished VA to retrieve for him.  In May 2004, 
the veteran notified VA that he had nothing further to 
submit.  Although adequate notice was delivered after the 
initial denial of the claim, the AOJ subsequently 
readjudicated the claim based on all the evidence in August 
2006, without taint from prior adjudications.  Thus, the 
veteran was not precluded from participating effectively in 
the processing of his claim and the late notice did not 
affect the essential fairness of the decision. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim.

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

In assigning a noncompensable evaluation for the veteran's 
hearing loss, the RO considered the veteran's pertinent 
history and the objective medical findings.  On audiological 
evaluation in January 2002, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
40
45
LEFT
25
30
50
65
70

The puretone threshold average from 1000 to 4000 hertz (hz) 
recorded for the right ear was 34 decibels, and was 54 
decibels for the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent on the right and 96 percent 
on the left.  The diagnosis was sensorineural hearing loss.  

Applying the criteria found in 38 C.F.R. § 4.85 at Table VI 
to the veteran's examination results yields a numerical 
designation of I for the right ear (0 to 41 average puretone 
threshold, with between 92 and 100 percent speech 
discrimination).  Based on the same table, these results also 
yield a numerical designation of I for the left ear (50 to 57 
percent average puretone decibel hearing loss, with between 
92 and 100 percent speech discrimination).  Entering the 
category designation of I for each ear into Table VII 
produces a non compensable evaluation under Diagnostic Code 
6100.

The veteran's hearing acuity was tested again in March 2003 
during the course of a VA audio evaluation.  On that 
evaluation, however, puretone thresholds for the 3000 hz 
range were not recorded.  Thus, an average puretone threshold 
for each of the applicable ranges cannot be determined, and 
these findings do not bear on the rating.

The veteran underwent further VA audio examination in March 
2004, at which time the following results were recorded:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
30
35
35
LEFT
25
25
60
65
75

The puretone threshold average from 1000 to 4000 hz for the 
right ear was 29 decibels.  The average for the left ear was 
56 decibels.  Speech audiometry revealed speech recognition 
ability of 100 percent on the right and 96 percent on the 
left.  

Applying Table VI to these results, the veteran's right and 
left ears again are each assigned a designation of I.  As 
above, when a designation of I is entered for each ear into 
Table VII,  a non compensable evaluation under Diagnostic 
Code 6100 is produced.

The medical evidence of record does not show that the veteran 
has an exceptional pattern of hearing impairment that 
warrants consideration under Table VIa under 38 C.F.R. 
§ 4.86.  Specifically, it does not demonstrate that the 
puretone threshold of each of the four specified frequencies 
(1000, 2000, 3000, and 4000 hertz) is 55 decibels or more, or 
that the threshold is 30 decibels or less at 1000 hertz, and 
70 decibels or more at 2000 hertz.  Table VIa is, therefore, 
inapplicable. 

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment is to be derived by the 
mechanical application of the ratings schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
Accordingly, based on the veteran's audiometric evaluations 
of record, an initial compensable rating is not warranted.

In deciding the veteran's claim, the Board has considered the 
Court's determination in Fenderson v. West, 12 Vet. App. 119 
(1999) and whether he is entitled to an increased evaluation 
for separate periods based on the facts found during the 
appeal period.  In this case, the veteran's hearing acuity 
has remained relatively static; therefore, staged ratings are 
not appropriate.
	

ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


